




[googlelogoa03.jpg]
Ms. Ruth Porat
March 20, 2015







Dear Ruth,


On behalf of Google Inc., I am pleased to offer you the exempt position of
Senior Vice President and Chief Financial Officer. You will receive an annual
salary of $650,000, which will be paid biweekly, is subject to applicable
payroll deductions and tax withholdings and is subject to periodic review.


Google will pay you a one-time Sign-On Bonus of Five Million Dollars
($5,000,000), less applicable deductions and tax withholding, within thirty (30)
days following your start date at Google. Should your employment with Google end
within your first twelve (12) months of employment, you agree to repay the
Sign-On Bonus on a pro-rated basis. We encourage you to consult a tax
professional for information on all current IRS reporting requirements. You are
not eligible for a regular annual bonus.


Subject to, and upon, approval by Google’s Board of Directors (or its authorized
delegee), you will be granted the following equity:


The first grant will be Twenty Five Million Dollars ($25,000,000) of Google
Stock Units (GSUs). The specific number of GSUs granted to you will be
determined by dividing $25,000,000 by the closing price of Google Class C shares
on the Tuesday immediately preceding the grant date, rounded up to the nearest
full GSU. It is intended that this grant will be made on the first Wednesday of
the calendar month immediately following the month in which your hire date
occurs. This grant will first vest 1/5th on December 25, 2015. Thereafter, this
grant will vest 1/10th on the 25th day of each subsequent March, June, September
and December, until the grant is fully vested on December 25, 2017. At the time
of vest, the vested number of GSUs will convert to Google Class C shares, less
applicable deductions and tax withholding. If the US financial markets are
closed on a vesting date, shares will vest on the next trading day.


The second grant will be Forty Million Dollars ($40,000,000) of GSUs. The
specific number of GSUs granted to you will be determined by dividing
$40,000,000 by the closing price of Google Class C shares on the Tuesday
immediately preceding the grant date, rounded up to the nearest full GSU. We
intend to make this grant early in 2016 with 1/16th vesting each quarter from
2016-2019. The exact 2016 grant date and the vesting date are still being
determined. At the time of vest, the vested number of GSUs will convert to
Google Class C shares, less applicable deductions and tax withholding. If the US
financial markets are closed on a vesting date, shares will vest on the next
trading day.


These proposed awards and any future equity awards are contingent and issued
only upon approval by Google’s Board of Directors, and are subject to the terms
and conditions of applicable plan documents and award agreements. In addition, a
grant of, and vesting in, GSUs is contingent on continued employment on the
applicable grant and/or vesting dates, as applicable. Further details on the
GSUs will be available to you shortly after your start date. Please be aware
that this program and subsequent processes could be changed at any time, at the
discretion of Google’s Board of Directors.


To assist you with some of the costs associated with your move, Google will
provide you with reimbursement for specified moving expenses as subject to our
SVP relocation policy. See enclosed “Relocation Summary”. In order to receive
this relocation benefit, you will be required to work with a third party vendor
provider designated by Google to assist in employee moves. In addition, within
thirty (30) days following your start date at Google, Google will pay you a
one-time Miscellaneous Relocation Allowance of $7,500, less applicable
deductions and tax withholding. These relocation benefits, including for the
avoidance of doubt, the Miscellaneous Relocation Allowance, will be contingent
on your move. If you do not relocate, you will be required to repay all
relocation expenses paid or reimbursed by Google, including for the avoidance of
doubt, the Miscellaneous Relocation Allowance. Following your relocation, should
you terminate your employment with Google within the first twelve months of your
relocation date, you will be required to repay all relocation expenses paid or
reimbursed by Google, including for the avoidance of doubt, the Miscellaneous
Relocation Allowance, on a pro-rated basis. We encourage you to consult a tax
professional for information regarding all current tax reporting requirements
related to these benefits.

1 of 3

--------------------------------------------------------------------------------








In addition, as a regular full-time employee you will be eligible for various
benefits offered to similarly-situated Google employees in accordance with the
terms of Google’s policies and benefit plans. Among other things, these benefits
currently include medical and dental insurance, life insurance, and a 401(k)
retirement plan. You will be automatically enrolled in the pre-tax 401(k) plan
at 10% of your eligible compensation into the Vanguard Target Retirement Trust,
which is a portfolio of stocks and bonds that gradually becomes more
conservative as your year of retirement approaches. You will be able to change
your deferral amount and fund allocation upon your hire. The eligibility
requirements and other information regarding these benefits are set forth in
more detailed documents that are available from Google. With the exception of
the “employment at-will” policy discussed herein, Google may, from time to time
in its sole discretion, modify or eliminate its policies and the benefits
offered to employees.


You are being offered employment at Google based on your personal skills and
experience, and not due to your knowledge of any confidential, proprietary or
trade secret information of a prior or current employer or an entity. Should you
accept this offer, we do not want you to make use of or disclose any such
information or to retain or disclose any materials from a prior or current
employer. Likewise, as an employee of Google, it is likely that you will become
knowledgeable about confidential, trade secret and/or proprietary information
related to the operations, products and services of Google and its clients. To
protect the interests of both Google and its clients, all employees are required
to read and sign the enclosed At Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement as a condition of employment with
Google. This Agreement, which provides for arbitration of all disputes arising
out of your employment, is enclosed for your review; you will be required to
sign it on your first day of employment.


Google has a strict policy against insider trading, which prohibits, among other
things, employees, contractors and temporary workers from trading Google stock
during certain time periods and engaging in any derivative transactions in
Google stock. It will be your responsibility to educate yourself regarding
Google's insider trading policies and to ensure you are in full compliance.


Please understand that this letter does not constitute a contract of employment
for any specific period of time, but will create an ''employment at-will''
relationship. This means that the employment relationship may be terminated with
or without cause and with or without notice at any time by you or Google. No
individual other than the Chief Executive Officer of Google has the authority to
enter into any agreement for employment for a specified period of time or to
make any agreement or representation contrary to Google’s policy of employment
at-will. Any such agreement or representation must be in writing and must be
signed by the Chief Executive Officer. Your signature at the end of this letter
confirms that no promises or agreements that are contrary to our at-will
relationship have been committed to you during any of your pre-employment
discussions with Google, and that this letter, along with the At Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement and Relocation Summary, contain our complete agreement regarding the
terms and conditions of your employment.


New hire orientation is held every Monday (or Tuesday if Monday is a holiday).
The number of spaces in each session is limited; please let me know an available
start date that works for you.


This offer and your employment are contingent upon satisfactory results from
your background check and reference checks. To indicate your acceptance of
Google's offer, please sign and date the offer letter copy and return in the
enclosed envelope. A duplicate original is enclosed for your record. You will
receive an email regarding your new hire orientation 5 days prior to your start
date. In order for Google to comply with the Immigration Reform and Control Act,
your employment with Google is contingent on your eligibility to work in the
United States. Accordingly, please bring appropriate verification or
authorization to work in the United States (e.g., US Passport or Driver's
License and Social Security Card) on your first day.


Ruth, please let us know if you have any questions or concerns related to this
offer of employment at Google.










Sincerely,







2 of 3

--------------------------------------------------------------------------------










Laszlo Bock
SVP People Operations
Google Inc.


Enclosures






 
 
 
Ruth Porat
 
Date




3 of 3